CMS Answers to Frequently Asked Questions
(09/10/2013)
Eligibility for 90 percent Federal matching funds for health information exchange activities
through the Medicaid Electronic Health Record Incentive Program.
Under the CMS guidance for funding health information exchange (HIE) activities, what kinds of
activities are eligible for 90 percent Federal matching funds (90/10) through HITECH
administrative funding?
Within the parameters set by State Medicaid Director (SMD) Letter #11-004 and SMD Letter #10-016,
states may request 90/10 HITECH administrative funding for a wide range of HIE activities that support
meaningful use.
States may request this funding for two broad categories of their administrative activities related to HIEs:
(1) on-boarding, and (2) design, development, and implementation (DDI) of infrastructure. In this
context, on-boarding refers to the state’s or HIE’s activities related to connecting a provider to an HIE so
that the provider is able to successfully exchange data and use the HIE’s services; this funding cannot
cover costs incurred by the provider or the vendor. For more information, please see the later FAQ that
specifically discusses on-boarding. With respect to infrastructure DDI, CMS is able to provide matching
funds for a variety of state activities that will enable providers who are eligible for the Medicaid EHR
Incentive Program to meet meaningful use. If the requirements of SMD Letters #10-016 and #11-004 are
met, CMS will provide funding for state administrative activities related to core HIE services (for
example, designing and developing a provider directory, privacy and security applications, and/or data
warehouses), public health infrastructure, and electronic Clinical Quality Measurement (eCQM)
infrastructure.
CMS recognizes that there are multiple types of HIE models emerging among the states, and will review
each proposal individually. SMD Letter #11-004 outlines some of the characteristics that CMS
encourages, but a state may provide justification for why an alternate model is more appropriate given the
unique circumstances in that state. CMS encourages interested states to reach out to their CMS regional
HITECH contacts to discuss any proposed HIE funding requests prior to submitting an Implementation
Advance Planning Document Update (IAPD-U) for HIE funding. Please note that cost allocation and fair
share principles are critical requirements outlined in SMD Letter #11-004, and so the state must ensure
that its funding request complies with the principles outlined in the SMD letter.
Under the CMS guidance for funding health information exchange (HIE) activities, is 90/10
HITECH administrative funding available for staffing costs?
Yes, but only in specific circumstances. States may request time-limited HITECH funding for staffing
costs related to on-boarding eligible Medicaid providers to the HIE or to building initial infrastructure.
The staff may sit in the state Medicaid agency or the HIE itself, depending on the state’s situation. Any
staffing costs for on-boarding or infrastructure must be time-limited to ensure that the costs do not
become operational in nature. When requesting HITECH funds to cover staffing costs, states should
present a justification that describes how many eligible providers are anticipated to on-board to the HIE
and the amount of staffing time necessary to on-board those providers or build infrastructure.
1

Please note that HITECH administrative funding will also be available for personnel that sit within the
Medicaid agency itself and support only Medicaid providers. However, the fair share and cost allocation
principles outlined in the State Medicaid Director (SMD) Letter #11-004 still apply. If those personnel
work on other State Medicaid program activities that do not benefit the Medicaid EHR Incentive
Program, then HITECH funds must be cost allocated between the Medicaid EHR Incentive Program and
the Medicaid agency personnel’s other activities.
What process should states follow to request funding for health information exchange (HIE)
infrastructure under the Medicaid EHR Incentive Program?
State Medicaid Director (SMD) Letter #11-004 and SMD Letter #10-016 indicate that states may request
90/10 HITECH administrative funding for HIE infrastructure under the Medicaid EHR Incentive
Program. To request this funding, states must submit an Implementation Advance Planning Document
Update (IAPD-U) using the approved template, which can be found at http://www.cms.gov/Regulationsand-Guidance/Legislation/EHRIncentivePrograms/Downloads/Medicaid_HIT_IAPD_Template.pdf. In
particular, the IAPD-U template’ Appendix D outlines all the information required for an HIE funding
request. The HIE funding request may be submitted in a separate IAPD-U, or it may be included in an
IAPD-U that requests other funding for the state’s Medicaid EHR Incentive Program.
CMS asks that states reach out early to their regional CMS HITECH contacts if they are considering
submitting an IAPD-U for HIE funding. Given the complexity of an HIE request, along with the
parameters set out in SMD Letter #11-004, CMS prefers to have one or more preliminary discussions to
go over the state’s current IAPD landscape, the state’s technical model, and the state’s approach to
meeting the fair share and cost allocation principles.
What funding opportunities are available to states under the Medicaid EHR Incentive Program
with respect to the on-boarding of providers to a health information exchange (HIE)?
Under State Medicaid Director (SMD) Letter #11-004 and SMD Letter #10-016, states may request 90/10
HITECH administrative funding to on-board providers that are eligible for the Medicaid EHR Incentive
Program. In this context, on-boarding refers to the HIE’s activities involved in connecting a provider to
the HIE so that the provider is able to successfully exchange data and use the HIE’s services. This
HITECH funding is available to cover an HIE’s reasonable costs (e.g., interfaces and testing) to on-board
eligible providers—that is, the costs incurred by an HIE to on-board a provider. This funding cannot
cover the providers’ costs to supplement the functionality of providers’ specific EHR, nor can it cover the
EHR vendors’ costs. It is CMS’s view that such on-boarding activities meet the criteria set forth in SMD
Letter #10-016, Enclosure C.
Funding for on-boarding must comply with the guidance in SMD Letter #11-004 with respect to the fair
share principle and cost allocation. However, funding for on-boarding can be used only to connect
providers to the HIE if those providers are eligible for Medicaid EHR Incentive payments. Because
funding for on-boarding will not directly benefit parties who do not participate in the Medicaid EHR
Incentive Program, the fair share principle will be satisfied without contributions from other payers. All
appropriate on-boarding costs can be cost allocated entirely to the 90/10 HITECH funding.

2

Please note that all Medicaid HITECH funding for HIE activities must enable Medicaid providers to meet
meaningful use.
Under the CMS guidance for funding health information exchange (HIE) activities, is HITECH
funding available to states for the design, development, and implementation (DDI) of public health
infrastructure?
Yes, we encourage states to request 90/10 HITECH administrative funding for DDI of public health HIE
infrastructure under the guidance provided in State Medicaid Director (SMD) Letter #10-016 and SMD
Letter #11-004. States may request HITECH funds to design, develop, and implement a public health
HIE infrastructure that will enable providers to meet the meaningful use objectives related to public
health (i.e., electronic lab reporting, immunization registries, cancer registries, specialized registries, and
syndromic surveillance). Please note that this funding for public health activities is available for states
that plan to create an interface through their HIE to allow providers to submit data to public health
departments through a single portal. CMS encourages states to take advantage of this funding to create
the functionality at the HIE level. If providers who are not eligible for the Medicaid EHR Incentive
Program will also benefit from this infrastructure, the state’s request must address the fair share principle
and cost allocation. CMS will only reimburse these costs at the 90 percent match rate to the extent they
benefit the Medicaid EHR Incentive Program. Other entities that contribute to the HIE must contribute
their agreed-upon share.
Please note that the allocation of costs to the Medicaid EHR Incentive Program may vary for different
components of the public health infrastructure. For example, the Medicaid EHR Incentive Program may
benefit proportionally more from interfaces to an immunization registry than to a cancer registry.
The public health landscape greatly varies among states, and CMS encourages interested states to reach
out to their CMS regional HITECH contacts to discuss any proposed HIE funding requests prior to
submitting an Implementation Advance Planning Document Update (IAPD-U).
To allow providers to meet the “view/download patient data“ meaningful use objective, may a state
request funding for personal health records (PHRs) under the current guidance for requesting
health information exchange (HIE) funding?
Yes. Under Stage 2 meaningful use, providers must provide patients the ability to view online, download,
and transmit the patients’ health information. CMS understands that for many providers, utilizing a PHR
through a HIE will be the best way to achieve this objective. As such, CMS allows states to request
funding for PHRs under the Medicaid EHR Incentive Program’s guidelines for requesting HIE funding.
The parameters for this funding are outlined in State Medicaid Director (SMD) Letter #10-016 and SMD
Letter #11-004, which emphasizes the fair share and cost allocation principles. For a provider to use the
PHR service via the HIE, the PHR technology would need to be certified as an EHR Module to meet the
meaningful use objective’s certification criterion. When reviewing a state’s request for PHR funding,
CMS will consider how the proposed PHR solution affects the state’s entire HIE landscape and whether
there are any other PHRs options in the state. CMS expects any proposed PHR solution to support
providers and stakeholders throughout the state, and not just those who are eligible for the Medicaid EHR
Incentive Program. This strategy will best promote sustainability by bringing in other payers and by
avoiding the creation of silos.
3

Under the CMS guidance for funding health information exchange (HIE) activities, could a state
use HITECH funds to develop and implement functionality to allow patients to download their
claims and/or clinical data that is housed in the Medicaid Management Information System
(MMIS), similar to the “Blue Button” program in the Department of Veterans Affairs?
As State Medicaid Director (SMD) Letter #10-016 makes clear, states cannot use HITECH administrative
funds on activities that could otherwise be funded with MMIS matching funds. That includes activities
related to developing and implementing functionality to allow patients to download their data that is
housed in the MMIS, because states could potentially use MMIS funds to create this functionality for
claims or clinical data that is housed within the MMIS. It is CMS policy that MMIS funding is available
for clinical decision support functionality that ties directly to the MMIS to reduce cost and improve
outcomes. See 42 CFR 433 Subpart C, and State Medicaid Manual Part 11. Please note that MMIS
funding would not be allowable for infrastructure outside the MMIS environment.
Does a state have the option to utilize 90/10 HITECH administrative funding to update existing
health information exchange (HIE) infrastructure to align with new federal HIE guidelines and
requirements to exchange with Federal agencies?
Yes, states can utilize 90/10 HITECH administrative funding to update existing HIE infrastructure to
align with new Federal HIE guidelines and requirements to exchange data with Federal agencies. For
funding to be available for this purpose, the HIE infrastructure must be used to support Medicaid eligible
providers in achieving meaningful use; for instance by supporting the achievement of the requirement to
submit a summary of care record electronically for more than 10 percent of eligible transitions.
Can a state use 90/10 HITECH administrative funding for the Medicaid EHR Incentive Program to
upgrade existing Direct infrastructure to align with the Office of the National Coordinator for
Health Information Technology’s (ONC) Direct: Implementation Guidelines to Assure Security and
Interoperability and/or requirements for exchanging with Federal agencies?
Yes, states can utilize 90/10 HITECH administrative funding for the Medicaid EHR Incentive Program to
upgrade existing Direct infrastructure, which supports eligible providers in achieving relevant meaningful
use objectives, to align with ONC guidelines. For instance, states could use the funds to move from a
single certificate for a Health Information Service Provider (HISP) to certificates being issued to each
health care related organization in a HISP or a more granular component of an organization (e.g., by
department or by individual).

4

